J-A19012-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

NICHOLAS PINARDO, III                          IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellant

                   v.

JOHNNIE DORSEY, III AND JOSEPH
SILVESTRO, ESQUIRE,

                        Appellees                    No. 774 EDA 2016


             Appeal from the Order Entered February 17, 2016
           In the Court of Common Pleas of Philadelphia County
              Civil Division at No(s): 02307 March Term 2014


NICHOLAS PINARDO, III                          IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellee

                   v.

JOHNNIE DORSEY, III AND JOSEPH
SILVESTRO, ESQUIRE,

                        Appellants                   No. 844 EDA 2016


             Appeal from the Order Entered February 17, 2016
           In the Court of Common Pleas of Philadelphia County
              Civil Division at No(s): 02307 March Term 2014


BEFORE: BENDER, P.J.E., DUBOW, J., and MUSMANNO, J.

MEMORANDUM BY BENDER, P.J.E.:                    FILED OCTOBER 04, 2017

      Appellant, Nicholas Pinardo, III, appeals and Appellees, Johnnie

Dorsey, III and Joseph Silvestro, Esquire, cross-appeal from the trial court’s

February 17, 2016 order directing Mr. Pinardo to pay Appellees $6,177.11 as
J-A19012-17



a result of this allegedly frivolous wrongful use of civil proceedings

litigation.1   After careful review, we affirm in part, reverse in part, and

vacate in part.

       Mr. Pinardo — who had previously been Appellee Dorsey’s landlord —

brought the present action for wrongful use of civil proceedings against

Appellee Dorsey and his attorney, Appellee Silvestro, following prior

litigation between the parties concerning a landlord/tenant dispute.       From

what we can glean from the record and the parties’ briefs on appeal, the

prior landlord/tenant proceedings underlying the present action transpired as

follows.

The prior landlord/tenant proceedings

       On June 23, 2008, Appellee Dorsey — who was not represented by

Appellee Silvestro at that time — filed a claim against Mr. Pinardo in the

Philadelphia Municipal Court, alleging that Mr. Pinardo illegally evicted him

and seeking damages for conversion of property. See Mr. Pinardo’s Brief at

____________________________________________


1 Although Mr. Pinardo filed a notice of appeal from the decisions dated
December 3, 2014, July 7, 2015, November 19, 2015, February 1, 2016,
and February 17, 2016, we consider his appeal to be taken from the
February 17, 2016 order, as that order disposed of all parties and their
remaining claims, including Appellees’ outstanding motion for sanctions and
request for attorneys’ fees. See Pa.R.A.P. 341 (explaining that “an appeal
may be taken as of right from any final order of a … trial court[,]” and that
“[a] final order is any order that … disposes of all claims and of all parties”).
Likewise, although Appellees appeal from both the trial court’s February 1,
2016 and February 17, 2016 orders, we deem Appellees’ cross appeal as
being taken from the February 17, 2016 order.



                                           -2-
J-A19012-17



6-7; Appellees’ Brief at 7.         Judgment was entered in favor of Appellee

Dorsey, and Mr. Pinardo appealed the decision to the Court of Common Pleas

of Philadelphia County.2        Mr. Pinardo’s Brief at 6; Appellees’ Brief at 7.

Around this time, Appellee Dorsey retained Appellee Silvestro as counsel.

See Mr. Pinardo’s Brief at 7; Appellees’ Brief at 8. Subsequently, on appeal

to the Court of Common Pleas of Philadelphia County, the case was

dismissed for failure to file a timely complaint.      Mr. Pinardo’s Brief at 7;

Appellees’ Brief at 8. Thereafter, Appellees petitioned to have the judgment

of non pros opened, but the trial court denied it. See Mr. Pinardo’s Brief at

7; Appellees’ Brief at 8.3

       On July 22, 2008, Appellee Dorsey — who was also not represented by

Appellee Silvestro at that juncture — filed a second claim in the Philadelphia

Municipal Court, requesting the return of his security deposit from Mr.

Pinardo.     Mr. Pinardo’s Brief at 7; Appellees’ Brief at 7.      Once again,

judgment was entered in favor of Appellee Dorsey, and Mr. Pinardo appealed

the decision to the Court of Common Pleas of Philadelphia County. 4         Mr.

Pinardo’s Brief at 7; Appellees’ Brief at 7.     As mentioned above, Appellee
____________________________________________


2 The parties refer to this case as number “090203157.” Mr. Pinardo’s Brief
at 6; Appellees’ Brief at 8.

3 According to Mr. Pinardo, Appellees filed an untimely appeal from the trial
court’s decision, which this Court quashed. Mr. Pinardo’s Brief at 7.

4 The parties refer to this case as number “090203165.” Mr. Pinardo’s Brief
at 7; Appellees’ Brief at 8.



                                           -3-
J-A19012-17



Silvestro began representing Appellee Dorsey around that time.               Mr.

Pinardo’s Brief at 7; Appellees’ Brief at 7, 8. Like the case discussed above,

this case was also dismissed for failure to file a timely complaint.         Mr.

Pinardo’s Brief at 7; Appellees’ Brief at 8. Appellees filed a petition to open

the non pros judgment, and the trial court granted this petition.            Mr.

Pinardo’s Brief at 7; Appellees’ Brief at 8.       However, the trial court later

sustained Mr. Pinardo’s preliminary objections and dismissed Appellees’

complaint without prejudice. Mr. Pinardo’s Brief at 7; Appellees’ Brief at 8.

       On March 16, 2009, Appellees commenced new actions against Mr.

Pinardo by filing two complaints.5 Mr. Pinardo’s Brief at 7-8; Appellees’ Brief

at 8-9. But, shortly thereafter, Appellees voluntarily dismissed both cases

because of some confusion surrounding proper docket information.             Mr.

Pinardo’s Brief at 7-8; Appellees’ Brief at 8-9.

       Finally, on April 29, 2010, Appellees filed another complaint against

Mr. Pinardo, alleging, inter alia, that Mr. Pinardo prohibited Appellee Dorsey

from taking his personal property from the leased premises.6 Mr. Pinardo’s

Brief at 8-9; Appellees’ Brief at 9. In response, Mr. Pinardo filed preliminary

objections, raising issues regarding res judicata and the failure of Appellees


____________________________________________


5  The parties refer to these cases as numbers “090302471”                   and
“090302473.” Mr. Pinardo’s Brief at 7-8; Appellees’ Brief at 8.

6The parties refer to this case as number “100404471.” See Mr. Pinardo’s
Brief at 8; Appellees’ Brief at 9.



                                           -4-
J-A19012-17



to attach a required writing to the complaint. Mr. Pinardo’s Brief at 9-10;

Appellees’ Brief at 9-10. The trial court sustained Mr. Pinardo’s preliminary

objections, and dismissed the complaint without prejudice.         Mr. Pinardo’s

Brief at 9; Appellees’ Brief at 9-10. In doing so, it explained:
        It should first be noted that this court did not rely on the
        doctrine of res judicata in sustaining [Mr. Pinardo’s] preliminary
        objections. This fact is apparent from the court’s dismissal of
        the complaint specifically without prejudice. Nor did the court
        rely on [Mr. Pinardo’s] argument that there was a prior pending
        action. The court accepted [Appellee Dorsey’s] argument that
        the prior actions were filed mistakenly, and that they were
        discontinued in order for [Appellee Dorsey] to pursue the
        underlying action.

        However, the court could not overlook the preliminary objection
        regarding the failure to attach a required writing, as required by
        Pa.R.C.P. 1019(i).[7] This argument was the basis for dismissing
        the complaint without prejudice. [Appellee Dorsey] failed to
        attach a copy of the alleged lease agreement. [Appellee Dorsey]
        also failed to address why such agreement was not attached.
        Because of this procedural defect, this court sustained the
        preliminary objections and dismissed the complaint without
        prejudice.




____________________________________________


7   Rule 1019(i) states:
        When any claim or defense is based upon a writing, the pleader
        shall attach a copy of the writing, or the material part thereof,
        but if the writing or copy is not accessible to the pleader, it is
        sufficient so to state, together with the reason, and to set forth
        the substance in writing.

Pa.R.C.P. 1019(i).




                                           -5-
J-A19012-17



See Appellee Silvestro’s Motion for Sanctions against Anthony Quinn, Esq.

pursuant to Rule 1023.1, et seq., 10/6/2015, at Exhibit 3 (Trial Court Order

in Case No. “100404471”, 1/18/2011, at 3).8

       Thereafter, following further litigation, the trial court held a settlement

conference with the parties on March 20, 2012. See Mr. Pinardo’s Brief at

10; Appellees’ Brief at 10. At the conclusion of the settlement conference,

the trial judge described the disposition of the case as follows:
       Case settled. [Appellant] Pinardo will return escrow of $3500.00
       to [Appellee] Dorsey. Case is dismissed.

See Trial Worksheet, 3/20/2012 (single page); see also Mr. Pinardo’s Brief

at 10; Appellees’ Brief at 10. Mr. Pinardo then returned the $3,500.00 to

Appellee Dorsey. See Mr. Pinardo’s Brief at 10 (“After [Appellee Silvestro]

lost all 5 cases, [Mr. Pinardo] returned the security according to the amounts

agreed by the co-tenants and brokered by [the trial judge].               No personal

payment was made by [Mr. Pinardo].”); Appellees’ Brief at 10 (“On March

23, 2012, [Mr.] Pinardo’s counsel sent [Appellee] Silvestro the settlement

check.”).

The present wrongful use of civil proceeding action

       Following     the    conclusion         of   the   underlying   landlord/tenant

proceedings, Mr. Pinardo subsequently brought an action for the wrongful

____________________________________________


8 According to Mr. Pinardo, Appellees filed an appeal from this order, which
this Court subsequently quashed as interlocutory. See Mr. Pinardo’s Brief at
9 (citations omitted).



                                           -6-
J-A19012-17



use of civil proceedings against Appellee Dorsey and his attorney, Appellee

Silvestro. The trial court summarized the procedural history of the present

case before us as follows:
     [Mr. Pinardo] filed a complaint on July 19, 2014[,] claiming one
     count of Wrongful Use of Civil Process against [Appellees]
     Silvestro and Dorsey.

     On May 4, 2015, [Appellee] Silvestro filed a Motion for Summary
     Judgment.

     On July 7, 2015, this [c]ourt granted [Appellee] Silvestro’s
     Motion for Summary Judgment, dismissing [Mr. Pinardo’s] claims
     against [Appellee] Silvestro with prejudice.

     On July 23, 2015, [Mr. Pinardo] filed a Motion               for
     Reconsideration which the [c]ourt denied on July 29, 2015.

     On September 22, 2015, a Default Judgment was entered in
     favor of [Mr. Pinardo] and against [Appellee] Dorsey for failure
     to file an Answer within the required time.

     On September 30, 2015, [Appellee] Dorsey petitioned the court
     to open judgment, citing lack of proper service. The Honorable
     Lisa M. Rau granted the petition on November 2, 2015.

     On October 6, 2015, [Appellee] Silvestro filed a Motion for
     Sanctions against [Mr. Pinardo’s] attorney[,] Anthony Quinn,
     Esq.

     On November 19, 2015, [Appellee] Silvestro’s Motion for
     Sanctions was granted by this [c]ourt and [Appellee Silvestro]
     was instructed to submit invoices, within ten (10) days,
     demonstrating the amount of reasonable fees and costs incurred
     in defending against [Mr. Pinardo’s] frivolous complaint.

     On November 25, 2015, [Mr. Pinardo] filed an Amended
     Complaint to which a second set of Preliminary Objections was
     filed on behalf of both [Appellees].

     On December 14, 2015, [Appellees] Silvestro and Dorsey filed a
     Motion for Sanctions against [Mr. Pinardo’s] attorney Anthony
     Quinn, Esq. in light of what they considered continued frivolous
     litigation on the part of [Mr. Pinardo].


                                   -7-
J-A19012-17


       On February 1, 2016, this [c]ourt sustained [Appellees’] second
       Preliminary Objections and dismissed [Mr. Pinardo’s] Amended
       Complaint with prejudice as to both [Appellees]. [Appellees’]
       Motion for Sanctions was separately granted.

       On February 17, 2016, upon consideration of [Appellee]
       Silvestro’s Motion for Sanctions filed on October 6, 2015, which
       was granted on November 19, 2015, and [Appellees] Silvestro
       and Dorsey’s later Motion for Sanctions on December 14, 2015,
       which was granted on February 1, 2016, this court entered an
       Order stating the following:

          AND NOW this 17th day of February 2016, following the
          November 19, 2015 Order granting [Appellee] Joseph
          Silvestro’s Motion for Sanctions and upon consideration of
          [Appellee] Joseph Silvestro’s accounting of expenses
          incurred in defending against [Mr. Pinardo’s] final frivolous
          complaint in the underlying litigation, Pinardo III v.
          Dorsey III, et al., to which no response was made, it is
          hereby ORDERED and DECREED that Anthony Quinn,
          Esquire, shall pay $6177.11, representing the reasonable
          fees and costs incurred by Joseph Silvestro, within 20 days
          of the date on which this Order is entered in the docket.[9]

       February 17, 2016 Order.

Trial Court Opinion (TCO), 10/26/2016, at 1-3. Subsequently, on February

26, 2016, Mr. Pinardo filed a timely notice of appeal and, on March 9, 2016,

Appellees timely cross appealed. The trial court directed both parties to file

concise statements of errors complained of on appeal pursuant to Pa.R.A.P.

1925(b), and both parties timely complied.

       On appeal, Mr. Pinardo raises the following issues for our review:
____________________________________________


9 The trial court later clarified that the award of $6,177.11 “was intended to
include consideration of [Appellee] Dorsey[.]”            Trial Court Opinion
Addressing Appellees’ Cross-Appeal, 10/26/2016, at 4. Its omission of
Appellee Dorsey’s name in the February 17, 2016 order was a result of
clerical error. See id. at 4-5.



                                           -8-
J-A19012-17


       I:   Is effect of settlement between co-tenant’s [sic] competing
            demands for return of security a question that is properly
            reserved to the fact-finder, and not a proper ground upon
            which to grant demurrer[?]

      II:   Where [Appellees’] 4 case [sic] suffered non pros,
            dismissal, and orders to settle, must termination be
            substantive in order to “have terminated in favor of the
            person against whom they are brought[?]”

     III:   Did [Appellee Silvestro] act “in a grossly negligent
            manner” prosecuting 5 unsuccessful civil actions is subject
            [sic] to liability[?]

      IV:   Is favorable termination requirement satisfied where
            [Appellee Silvestro] brings 5 unsuccessful actions to force
            settlement[?]

       V:   Did [Appellees] prove [Mr. Pinardo] did not reasonably
            believe [Appellee Silvestro’s] conduct constituted gross
            negligence    and  did not reasonably believe        the
            unsubstantiated allegations made in each of [Appellee
            Silvestro’s] 5 wrongful actions had no basis in law or
            fact[?]

Mr. Pinardo’s Brief at 5.

      In their cross appeal, Appellees raise a single issue for our review:
            Are [Appellees] Silvestro and Dorsey, III entitled to
            recovery [of] the reasonable amount of attorneys’ fees and
            costs they incurred in defending themselves against [Mr.]
            Pinardo’s frivolous complaint and amended complaint?

Appellees’ Brief at 4 (numbering omitted).

      We address Mr. Pinardo’s issues first, and consider them out of order

for ease of disposition.    In issues II and IV above, Mr. Pinardo raises

questions of what constitutes a favorable termination for purposes of

sustaining an action for the wrongful use of civil proceedings. Because these

issues involve a question of statutory interpretation, our review is de novo.



                                     -9-
J-A19012-17



See Betts Industries, Inc. v. Heelan, 33 A.3d 1262, 1265 (Pa. Super.

2011) (citation omitted).

      Before delving into Mr. Pinardo’s arguments on these issues, we

provide a brief overview of the statute germane to his arguments.

“[A]llegations of malicious prosecution invoke Pennsylvania's statutory law in

the form of [the] wrongful use of civil proceedings statute or ‘Dragonetti

Act.’” Freundlich & Littman, LLC v. Feierstein, 157 A.3d 526, 532 (Pa.

Super. 2017) (citation omitted).   We have previously “described wrongful

use of civil proceedings as a tort arising when a person institutes civil

proceedings with a malicious motive and lacking probable cause.”          Id.

(citation and internal quotation marks omitted).   A cause of action for the

wrongful use of civil proceedings requires, in pertinent part, the following

elements:
      (a) Elements of action.--A person who takes part in the
      procurement, initiation or continuation of civil proceedings
      against another is subject to liability to the other for wrongful
      use of civil proceedings:

         (1) he acts in a grossly negligent manner or without
         probable cause and primarily for a purpose other than that
         of securing the proper discovery, joinder of parties or
         adjudication of the claim in which the proceedings are
         based; and

         (2) the proceedings have terminated in favor of the
         person against whom they are brought.

42 Pa.C.S. § 8351(a) (emphasis added).

      In the case sub judice, Mr. Pinardo claims that “[t]he existence of a

favorable termination depends on the unique circumstances of each case.


                                    - 10 -
J-A19012-17



Here[, where Appellees’] cases suffered non pros, dismissal, adverse court

orders and orders to settle, termination need not be substantive in order to

have terminated in favor of the person against whom they are brought.” Mr.

Pinardo’s Brief at 24 (internal quotation marks omitted).       He avers that

“filing bogus claims and dismissing them prior to trial is insufficient to

preclude liability.” Id. at 29. He further contests whether “the 5 underlying

actions and 2 underlying appeals had not terminated in [his] favor” merely

because Appellees “abandoned the allegations of case #100404471[, the

fifth and final case.]” Id. at 26 (citations omitted).

      The trial court, on the other hand, differed. First, it noted that “[t]he

underlying cases upon which [Mr. Pinardo] bases his Wrongful Use of Civil

Process suit did not terminate in [his] favor.      [Mr. Pinardo] brought this

lawsuit against [Appellees] in response to an underlying landlord-tenant

matter that ended in settlement.” TCO at 4. Thus, it determined that Mr.

Pinardo “could not establish that the underlying proceedings ended in a

favorable termination.”   Id. at 5.   Further, with respect to the numerous,

prior proceedings, the trial court explained:
      [Mr. Pinardo] argues that there were multiple underlying cases
      filed by [Appellees] prior to settlement between the parties.
      However, these cases never reached a final determination
      on the merits. A settlement agreement was reached at the
      March 20, 2012 Settlement Conference…. As stated above, a
      suit ended by agreement in a non-litigious nature does
      not reach a final adjudication on the merits and thus
      assigns fault to neither party.          Without a favorable
      termination to [Mr. Pinardo], a wrongful civil process suit is
      inappropriate….


                                      - 11 -
J-A19012-17



Id. (emphasis added).

      We believe that the trial court’s reasoning is somewhat flawed,

specifically its assertion that a final determination on the merits is

required to establish a favorable termination. In making this statement, the

trial court relied on D’Elia v. Folino, 933 A.2d 117 (Pa. Super. 2007). See

TCO at 5. In D’Elia, a doctor brought a wrongful use of civil proceedings

action against a woman — who was the plaintiff in a prior medical

malpractice lawsuit against the doctor — and the legal counsel that

represented her in that lawsuit. D’Elia, 933 A.2d at 119. The prior medical

malpractice suit had ultimately settled after the trial court granted summary

judgment   in   the   doctor’s   favor;   specifically,   the   woman   agreed   to

discontinue the suit against the doctor, including any appeal she may have

taken from the summary judgment order, and the doctor promised to not

pursue a wrongful use of civil proceedings case against her. Id. at 119-20.

However, the doctor reserved his right to bring such action against the

woman’s attorneys. Id. at 120. After the doctor filed a complaint against

the woman’s counsel, the trial court dismissed it by sustaining the

preliminary objections filed by the attorneys. Id. The doctor then appealed

to this Court, raising issue with whether he has a right to bring a wrongful

use of civil proceedings action against the attorneys when he “enter[ed] into

a settlement agreement with the [woman] wherein the only consideration

flowing to [her] is a promise not to subsequently sue [her] for Wrongful Use

of Civil Proceedings[.]” Id. at 121.

                                       - 12 -
J-A19012-17



     On appeal, we affirmed the trial court’s decision to dismiss the doctor’s

complaint. In doing so, we reasoned:
     [T]he crux of the settlement was that [the woman] would waive
     her right to appeal the entry of summary judgment in [the
     doctor’s] favor, in exchange for [his] pledge that he would not
     sue her for wrongful use of civil proceedings. In other words,
     the purpose of the settlement agreement was to “speed up” the
     procedural requirements necessary for [the doctor’s] cause of
     action to accrue. Within the settlement agreement, [the doctor]
     expressly denied liability in the underlying suit, and [the woman]
     did not admit liability for wrongful use of civil proceedings
     regarding her initiation of the initial medical malpractice case
     against [the doctor] and his partners.

     Generally, when considering the question of “favorable
     termination” in a wrongful use of civil proceedings case, whether
     a withdrawal or abandonment constitutes a favorable, final
     termination of the case against who the proceedings are brought
     initially depends on the circumstances under which the
     proceedings are withdrawn. See Bannar v. Miller, 701 A.2d
242, 247 (Pa. Super. 1997).          A withdrawal of proceedings
     stemming from a compromise or agreement does not, as a
     matter of law, constitute a termination favorable to the party
     against whom proceedings have been brought originally. See
     Rosenfield v. Pennsylvania Auto. Ins. Plan, … 636 A.2d
1138, 1142 ([Pa. Super.] 1994). Likewise, contrary to [the
     doctor’s] argument, a wrongful use of civil proceedings suit may
     be dismissed on the grounds of an insufficiently “favorable
     termination” even if the attorney-defendant in the wrongful use
     of civil proceedings suit was not part of the settlement between
     the parties or even if the language of the settlement itself
     reserves a party’s right to initiate suit based on wrongful use of
     civil proceedings against a party’s attorney. Electronic Lab.
     Supply Co. v. Cullen, 712 A.2d 304, 310-11 (Pa. Super. 1998).

     As we held in Cullen, where the parties to the underlying suit
     agree jointly to end the underlying suit in a non-litigious nature,
     the liability of the underlying defendant, i.e., the plaintiff in the
     wrongful use of civil proceedings suit, is never determined with
     finality. Cullen, 712 A.2d at 311. Therefore, the underlying suit
     is not a “favorable termination” within the meaning of 42
     Pa.C.S.[] § 8351. Id., 712 A.2d at 311. Although there was no


                                    - 13 -
J-A19012-17


     monetary payment made between [the doctor] and [the woman]
     as in a typical legal “compromise,” it is clear that the settlement
     agreement ended the underlying suit between [the woman], [the
     doctor], and his partners in a non-litigious fashion.
     Consequently, it is clear that [the doctor’s] liability, or lack
     thereof, was never and can never be determined with finality.
     As such, [the doctor] was not the “victor” in the underlying
     lawsuit, and he cannot, as a matter of law, prevail against [the
     woman’s counsel] in a wrongful use of civil proceedings suit.
     See id., 712 A.2d at 311. Therefore, the trial court’s dismissal
     of the suit on the basis of [the attorneys’] preliminary objections
     was proper.

D’Elia, 933 A.2d at 122-23 (internal citation omitted).

     Despite the trial court’s insistence that Mr. Pinardo’s lawsuit fails

because none of the underlying cases “reached a final determination on the

merits[,]” see TCO at 5, the D’Elia Court does not state that termination on

the merits is required under the wrongful use of civil proceedings statute.

Instead, it explained that “whether a withdrawal or abandonment constitutes

a favorable, final termination of the case … depends on the circumstances

under which the proceedings are withdrawn[,]” and that “[a] withdrawal of

proceedings stemming from a compromise or agreement does not …

constitute a termination favorable to the party against whom proceedings

have been brought originally.” Id. at 122 (citations omitted).

     To be sure, we have previously stated that “[a]lthough favorable

termination is called for, there is no requirement that it be based upon the

merits and to impose such a requirement would lead to unjust results….”

Robinson v. Robinson, 525 A.2d 367, 371 (Pa. Super. 1987). By way of

example, in Robinson, a woman filed two separate lawsuits against her



                                    - 14 -
J-A19012-17



former husband: first, she brought suit in federal court alleging claims for,

inter alia, rape, theft, fraud, and breach of a settlement agreement; second,

she sued in New Jersey state court seeking to set aside a settlement

agreement.    Id. at 368.     Shortly thereafter, the woman moved for a

voluntary nonsuit, and the federal court dismissed the woman’s tort claims

without prejudice so she could renew them in the New Jersey action. Id. A

few months later, the ex-husband brought a wrongful use of civil

proceedings action against the woman in Pennsylvania, but it was dismissed

because “the federal court’s specific refusal to dismiss the claims with

prejudice reflects that these claims have not been determined and are

subject to further adjudication in an appropriate forum. The instant action

therefore, is premature, pending final resolution of the claims in the New

Jersey action.” Id. (citation omitted). Subsequently, the New Jersey action

concluded, without the woman amending the pleadings to raise the issues

initially brought in the federal action.   Id.   The ex-husband then brought,

again, his claim for wrongful use of civil proceedings against the woman,

asserting that the New Jersey action resulted in the federal action being

terminated in his favor. Id. The trial court disagreed, determining that the

federal proceedings did not terminate in his favor as required under the

pertinent statute. Id. at 368-69.

      On appeal, we reversed, concluding that the trial court “erred … in

holding that since [the woman] chose not to pursue the claims in the New




                                     - 15 -
J-A19012-17



Jersey action and the merits were never litigated, there was no termination

in favor of [the ex-husband].” Id. at 370. We elaborated:
     In the case of Woodyatt v. Bank of Old York Road, … 182
A.2d 500 ([Pa.] 1962), the court, in ruling on a common law
     claim of malicious prosecution, held that although one of the
     prerequisites to such an action is that the criminal prosecution
     upon which it is based be terminated favorably to the party
     seeking damages, this did not require that it be terminated on
     the merits. If the charges were abandoned or withdrawn by the
     prosecutor this was sufficient to satisfy the element of prior
     favorable termination. Woodyatt, … 182 A.2d at 501. Citations
     omitted.

     In Shaffer v. Stewart, … 473 A.2d 1017 ([Pa. Super.] 1984),
     this Court, noting that the tort of malicious use of process has
     been codified at 42 Pa.C.S.[] §§ 8351-54, held that the
     favorable termination element was satisfied when the parties
     who filed a caveat to the probate of a will agreed to
     voluntarily dismiss their claims.

     Shaffer also discussed the fact that Pennsylvania law was now
     in conformity with the Restatement (Second) of Torts § 674. A
     reading of that section and the comments indicates that civil
     proceedings may be considered terminated in favor of a person
     against whom they are brought by withdrawal of proceedings.
     This general rule is qualified by reference to sections 660-
     661 which apply the rule that termination, other than by
     acquittal, is not sufficient to meet the requirement of a
     cause of action when it is the result of compromise,
     misconduct by the accused for the purpose of preventing a
     proper trial, abandonment out of mercy requested or accepted
     by the accused or when new proceedings based on the same
     offense have been instituted and have not been
     terminated in favor of the accused.            Situations where
     abandonment is due to the impossibility of bringing the accused
     to trial also are distinguished.

     Although Woodyatt dealt with criminal proceedings, the
     rationale applied is still appropriate when dealing with a wrongful
     use of civil proceedings action. Coupled with the holding in
     Shaffer and a review of § 674 of the Restatement (Second) of
     Torts, we find that the termination of the New Jersey action, in
     which [the woman] had the opportunity to raise the claims made

                                   - 16 -
J-A19012-17


      in the federal action and did not do so, must be considered a
      favorable termination for [the ex-husband] under the statute.
      Any other result would allow a party to initiate suit and then
      withdraw or abandon the claims before trial so as to escape
      potential liability. The statute provides protection against such
      action by imposing liability for the procurement, initiation or
      continuation of civil proceedings in a grossly negligent manner or
      without probable cause with improper purposes.           Although
      favorable termination is called for, there is no
      requirement that it be based upon the merits and to
      impose such a requirement would lead to unjust results as
      set forth above.

      In the present case, [the ex-husband] is attempting to impose
      liability on [the woman] for initiating the action in federal court.
      The court[’]s determination that the action was never terminated
      favorably to [the ex-husband] precludes him from pursuing the
      action even though the action was not pursued because of a
      decision by [the woman].          It is not argued that [the
      woman’s] decision was the result of a compromise
      between the parties nor are other circumstances shown
      which would qualify the rule that withdrawal is sufficient
      to constitute favorable termination.                 Under these
      circumstances we must find that [the ex-husband] has met the
      favorable termination requirement.

Robinson, 525 A.2d at 370-71 (emphasis added).          Thus, despite the trial

court’s above statements, it is evident that a termination need not be based

on the merits in order to satisfy the wrongful use of civil proceedings

statute.

      The Robinson Court, moreover, points us to the Restatement

(Second) of Torts § 674 and its accompanying comment. That section sets

forth the following:
      One who takes an active part in the initiation, continuation or
      procurement of civil proceedings against another is subject to
      liability to the other for wrongful civil proceedings if

           (a) he acts without probable cause, and primarily for a
           purpose other than that of securing the proper

                                     - 17 -
J-A19012-17


        adjudication of the claim in which the proceedings are
        based, and

        (b) except when they are ex parte, the proceedings have
        terminated in favor of the person against whom they are
        brought.

     Comment:
                                      ***
     j. Termination in favor of the person against whom civil
     proceedings are brought.           Civil proceedings may be
     terminated in favor of the person against whom they are
     brought under the rule stated in Clause (b), by (1) the
     favorable adjudication of the claim by a competent tribunal, or
     (2) the withdrawal of the proceedings by the person bringing
     them, or (3) the dismissal of the proceedings because of
     his failure to prosecute them. A favorable adjudication
     may be by a judgment rendered by a court after trial, or
     upon demurrer or its equivalent.               In either case the
     adjudication is a sufficient termination of the proceedings, unless
     an appeal is taken. If an appeal is taken, the proceedings are
     not terminated until the final disposition of the appeal and of any
     further proceedings that it may entail.

     Whether a withdrawal or an abandonment constitutes a
     final termination of the case in favor of the person against
     whom the proceedings are brought and whether the
     withdrawal is evidence of a lack of probable cause for their
     initiation, depends upon the circumstances under which
     the proceedings are withdrawn. In determining the effect
     of withdrawal the same considerations are decisive as
     when criminal charges are withdrawn; and therefore §§
     660-661 and 665, and the Comments under those
     Sections are pertinent to this Section. As to the right of
     restitution of money paid to compromise a claim brought without
     probable cause and in bad faith, see Restatement of Restitution,
     § 71.

Restatement   (Second)   of   Torts    §   674   and   accompanying   comment

(emphasis added).




                                      - 18 -
J-A19012-17



      We consider the reference therein to section 660 to be particularly

significant to the matter at hand. It states:
      A termination of criminal proceedings in favor of the accused
      other than by acquittal is not a sufficient termination to meet the
      requirements of a cause of action for malicious prosecution if

                                       ***

         (d) new proceedings for the same offense have been
         properly instituted and have not been terminated in
         favor of the accused.

      Comment:

      g. Revival of prosecution.       Whether new proceedings can
      properly be brought depends upon the law of criminal procedure
      in the jurisdiction in question. When the charge has been
      properly revived under the criminal procedure of the particular
      jurisdiction, there can be no liability under the rule stated in §
      653 until the new proceedings have terminated in favor of the
      accused. Thus the abandonment of criminal proceedings is
      not a termination in favor of the accused if they were
      abandoned for the purpose of bringing other proceedings
      for the same offense and other proceedings are thereafter
      instituted within a reasonable time.                   Such an
      abandonment may occur when the private prosecutor
      ascertains that the proceedings have been brought before a
      tribunal having no jurisdiction or only doubtful jurisdiction over
      the matter, or when a complaint has been imperfectly
      drawn and the proceedings are abandoned in order to
      permit the filing of a new and amended complaint.
      Proceedings may be abandoned after the public prosecutor’s
      discovery of a flaw in an indictment, for the purpose of obtaining
      a better indictment from the grand jury. In a word, the
      abandonment of particular proceedings does not
      constitute a final termination of the case in favor of the
      accused. Only an abandonment of the charge brought
      against him will suffice.

Restatement    (Second)   of   Torts    §   660   and   accompanying   comment

(emphasis added). Therefore, abandoning a proceeding does not amount to



                                       - 19 -
J-A19012-17



termination under the statute if subsequent proceedings are later brought

for the same offense. Further, this comment specifically acknowledges that

a termination is not sufficient where it has been abandoned in order to file a

new, amended complaint.

      In the case sub judice, Mr. Pinardo claims that Appellee Silvestro

“blundered his way through case #090203157, eventually terminating in non

pros and [his] untimely appeal [being] quashed.          [Appellee Silvestro]

blundered his way through case #090203165, eventually terminating in

dismissal of the complaint on preliminary objections, and denial of a

subsequent petition to open.”      Mr. Pinardo’s Brief at 25-26 (citations

omitted).   In addition, Mr. Pinardo alleges that, “Case #090302471 and

#090302473 were voluntarily terminated by order to settle filed by

[Appellee Silvestro]. No payment was made by [Mr. Pinardo].”        Id. at 26

(citations omitted).   Finally, Mr. Pinardo describes that Appellee Silvestro

“lost case #100404471 at arbitration and appealed. … An agreement was

signed by [Appellee Dorsey’s co-tenant] authorizing release of $3,500.00 of

the $5,616.00 security to [Appellee Dorsey]. [The trial judge] dismissed the

remaining … charges.” Id. at 10.

      Based on the foregoing legal authority, we determine that the

underlying proceedings did not terminate in favor of Mr. Pinardo. However,

unlike the trial court, we do not reach this conclusion because a final

adjudication on the merits was necessary. Rather, under Robinson and the

pertinent sections of the Restatement cited above, the initial four cases did

                                    - 20 -
J-A19012-17



not terminate in favor of Mr. Pinardo because Appellees subsequently

instituted proceedings based on the same offense.          See Comment to

Restatement (Second) of Torts § 660 (“[T]he abandonment of criminal

proceedings is not a termination in favor of the accused if they were

abandoned for the purpose of bringing other proceedings for the same

offense and other proceedings are thereafter instituted within a reasonable

time.”). In addition, the parties resolved the fifth and final case — referred

to by the parties as case number 100404471 — at a settlement conference

before the trial judge. Under D’Elia, such a settlement does not constitute a

termination in favor of Mr. Pinardo.     See D’Elia, 933 A.2d at 122 (“A

withdrawal of proceedings stemming from a compromise or agreement does

not, as a matter of law, constitute a termination favorable to the party

against   whom   proceedings    have   been   brought   originally.”)   (citation

omitted); Robinson, 525 A.2d at 370 (“[T]ermination, other than by

acquittal, is not sufficient to meet the requirement of a cause of action when

it is the result of compromise, … or when new proceedings based on the

same offense have been instituted and have not been terminated in favor of

the accused.”). Consequently, we affirm the trial court’s determination that

the underlying proceedings did not terminate in favor of Mr. Pinardo, and

agree that he cannot sustain a wrongful use of civil proceedings action

against Appellees.

      Next, in issue V above, Mr. Pinardo contests the trial court’s imposition

of sanctions by challenging whether Appellees “prove[d] [Mr. Pinardo] did

                                    - 21 -
J-A19012-17



not reasonably believe [Appellee Silvestro’s] conduct constituted gross

negligence and did not reasonably believe the unsubstantiated allegations

made in each of [Appellee Silvestro’s] 5 wrongful actions had no basis in law

or fact.” Mr. Pinardo’s Brief at 5. He suggests that Appellee Silvestro did

not “prove an improper purpose, that the legal contentions were not

consistent with existing law, and that the factual allegations were false.” Id.

at 30. We review the trial court’s decision for an abuse of discretion. See

Dean v. Dean, 98 A.3d 637, 644 (Pa. Super. 2014) (citations omitted).

      Here, the trial court granted Appellees’ motion for sanctions pursuant

to Pennsylvania Rule of Civil Procedure 1023.1(c)(2). Rule 1023.1 states, in

applicable part, the following:
      (b) Every pleading, written motion, and other paper directed to
      the court shall be signed by at least one attorney of record in the
      attorney’s individual name, or, if the party is not represented by
      an attorney, shall be signed by the party. []

      (c) The signature of an attorney or pro se party constitutes a
      certificate that the signatory has read the pleading, motion, or
      other paper. By signing, filing, submitting, or later advocating
      such a document, the attorney or pro se party certifies that, to
      the best of that person’s knowledge, information and belief,
      formed      after   an    inquiry    reasonable    under    the
      circumstances,

                                     ***

      (2) the claims, defenses, and other legal contentions
      therein are warranted by existing law or by a nonfrivolous
      argument for the extension, modification or reversal of
      existing law or the establishment of new law,
                                     ***

      (d) If, after notice and a reasonable opportunity to respond, the
      court determines that subdivision (c) has been violated, the


                                    - 22 -
J-A19012-17


       court may, subject to the conditions stated in Rules 1023.2
       through 1023.4,[10] impose an appropriate sanction upon any
       attorneys, law firms and parties that have violated subdivision
       (c) or are responsible for the violation.

Pa.R.C.P. 1023.1(b)-(d) (emphasis added). Further, Rule 1023.2 provides,

in relevant part:
       (a) An application for sanctions under this rule shall be made by
       motion, shall be made separately from other applications and
       shall describe the specific conduct alleged to violate Rule
       1023.1(c).

       (b) No such motion shall be filed unless it includes a certification
       that the applicant served written notice and demand to the
       attorney or pro se party who signed or filed the challenged
       pleading, motion or other paper. The certification shall have
       annexed a copy of that notice and demand, which shall
       identify with specificity each portion of the document
       which is believed to violate the provisions of this rule, set
       forth the basis for that belief with specificity, include a
       demand that the document or portion of the document, be
       withdrawn or appropriately corrected. An application for
       sanctions may be filed if the challenged paper, claim, defense,
       contention, allegation, or denial is not withdrawn or
       appropriately corrected within twenty-eight days after service of
       the written demand. If warranted, the court may award to the
       party prevailing on the motion the reasonable expenses and
       attorney’s fees incurred in presenting or opposing the motion.

Pa.R.C.P. 1023.2(a)-(b) (emphasis added).

       In explaining its basis for imposing sanctions, the trial court in this

case reasoned:
       [Appellee Silvestro’s counsel, Daniel Strick, Esq.] sent a letter on
       January 28, 2015 to [Mr. Pinardo’s] counsel. In his letter,
       [Appellee] Silvestro’s counsel announced his belief that the
       complaint was not warranted by existing law or by a non
____________________________________________


10 In short, Rule 1023.4 relates to what the sanctions imposed may consist
of, or include. Pa.R.C.P. 1023.4.



                                          - 23 -
J-A19012-17


      frivolous argument for the extension, modification, or reversal of
      existing law or the establishment of new law. See Pa.R.C.P.
      1023.1(c)(2). The letter sent by [Appellee Silvestro’s] counsel
      explained that [Mr. Pinardo] could not establish that the
      underlying cases terminated in [Mr. Pinardo’s] favor. The letter
      finally gave notice that a Motion for Sanctions would be
      forthcoming. [Mr. Pinardo] did not dismiss the complaint.

      Mr. Strick, on behalf of [Appellee] Dorsey, sent another letter on
      October 2, 2015 after the default judgment against [Appellee]
      Dorsey was opened by the court. The October 2, 2015 letter
      reiterated the position set forth in [Appellee] Silvestro’s January
      28, 2015 letter. [Mr. Pinardo] did not dismiss the complaint.

      [Appellees] brought their Motion for Sanctions for the proper
      purpose under Pa.R.C.P. 1023.1(c)(2) and followed the
      necessary procedure of informing the opposing party in advance
      and with specificity of their intent to do so. [Mr. Pinardo]
      pushed forward with a lawsuit judicially determined to be
      frivolous, for which he was appropriately sanctioned by this
      [c]ourt.

TCO at 9-10 (citations to record omitted).

      In the letters sent on behalf of Appellee Silvestro on January 28, 2015,

his counsel wrote — without citation to any specific authority in support —

the following:
      As you are well aware, to succeed on the claims asserted against
      [Appellee] Silvestro, your client must establish: 1) the
      underlying proceedings were terminated in his favor, after a
      determination on the merits; 2) defendants caused those
      proceedings to be instituted against plaintiff without probable
      cause, and 3) the proceedings were instituted primarily for an
      improper cause.

      As a result of the procedural dismissals and the ultimate
      settlement of the underlying actions, the court never ruled on
      the merits of the underlying actions. Accordingly, there can
      be no debate that [Mr. Pinardo] will not be able to establish all of
      the elements against [Appellee] Silvestro.




                                     - 24 -
J-A19012-17



See Appellee Silvestro’s Motion for Sanctions against Anthony Quinn, Esq.

Pursuant to Rule 1023.1, et seq., 10/6/2015, at Exhibit 4 (January 28, 2015

Letter from Daniel S. Strick, Esq. to Anthony B. Quinn, Esq.) (emphasis

added). Likewise, in the October 2, 2015 letter sent on behalf of Appellee

Dorsey, his counsel states that Mr. Pinardo cannot establish that “the

underlying     proceedings       were     terminated    in   his   favor,   after   a

determination on the merits.”                  See Appellee Silvestro’s Motion for

Sanctions against Anthony Quinn, Esq. Pursuant to Rule 1023.1, et seq.,

10/6/2015, at Exhibit 8 (October 2, 2015 Letter from Daniel S. Strick, Esq.

to Anthony B. Quinn, Esq.) (emphasis added).

       Yet, as discussed supra, a judgment on the merits is not required to

establish a claim for wrongful use of civil proceedings, which undermines the

assertions made by Appellees’ attorney in the letters to Mr. Pinardo’s

attorney, as well as the trial court’s opinion. In light of Robinson, Shaffer,

and the sections of the Restatement cited above, we do not believe that Mr.

Pinardo’s inquiry into existing law was so unreasonable as to warrant

sanctions, especially given that Appellees’ counsel inaccurately represented

existing law in his notices pursuant to Pa.R.C.P. 1023.2.11           Therefore, we
____________________________________________


11 Indeed, Mr. Pinardo asserts — somewhat facetiously we believe — that
“[Appellee Silvestro] fails this prong[, Pa.R.C.P. 1023.1(c)(2),] because he
had no evidence [Mr. Pinardo] and his counsel were on notice … Shaffer…,
supra,…Robinson…, supra[, and] cases adopting Restatement (2nd) of
Torts § … 674…[,] are not the law in Philadelphia County or in [the trial
judge’s] courtroom.” Mr. Pinardo’s Brief at 31.



                                          - 25 -
J-A19012-17



believe that the trial court abused its discretion in granting Appellees’

motions for sanctions.       As such, we reverse its orders imposing sanctions

and vacate the February 17, 2016 order awarding attorneys’ fees.12

       Order affirmed in part and reversed in part. Award of attorneys’ fees

vacated. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/4/2017




____________________________________________


12 In light of our disposition, we need not address Mr. Pinardo’s remaining
issues and Appellees’ cross-appeal.



                                          - 26 -